Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The office action is being examined in response to the application filed by the applicant on June 6th, 2019.
Claims 1-28 are pending and have been examined.
This Action is made NON-FINAL.
The examiner would like to note that this application is now being examined by examiner John Hobbs III.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/17/2019 and 10/02/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, 12, and 15-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-11, and 13-19 of U.S. Patent No. 1035118. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application (16433779)
U.S. Patent No. 10351189
Claim 1 recites: A robot system comprising: a body comprising:  5an upper body section comprising a movable end-effector; a lower body section comprising a leg configured to contact a surface; and an intermediate body section coupling the upper body section and the lower body section; and a control system implemented with a processor, the control system comprising:  10an upper body control system configured to operate the movable end- effector, the movable end-effector experiencing an end-effector force based on the operation by the upper body control system, and the intermediate body section experiencing at least one of a first intermediate body linear force or a first intermediate body moment based on the end-effector force; and  15a lower body control system configured to: receive, from the upper body control system, information relating to the first intermediate body linear force and the first intermediate body moment; and operate the leg in response to the operation of the movable end- effector, the leg experiencing a respective reaction force from the surface based on the 20operation by the lower body control system, and the intermediate body section experiencing at least one of a second intermediate body linear force or a second intermediate body moment based on the respective reaction force, wherein the lower body control system is configured to operate the leg so that the second intermediate body linear force balances the first intermediate body linear force 25and the second intermediate body moment balances the first intermediate body moment. 

Claim 1 recites: “A robot system comprising: a body including: an upper body section including one or more movable end-effectors; a lower body section including one or more legs configured to contact a surface; and an intermediate body section coupling the upper body section and the lower body section; and a control system implemented with one or more processors, the control system including: an upper body control system configured to operate at least one of the end-effectors, the at least one end-effector experiencing an end-effector force based on the operation by the upper body control system, and the intermediate body section experiencing at least one of a first intermediate body linear force or a first intermediate body moment based on the end-effector force; …”
Claim 2 recites: “… wherein the upper body control system is configured to communicate, to the lower body control system, information relating to the first intermediate body linear force and the first intermediate body moment.”
Claim 1 further recites: “… operate the one or more legs in response to the operation of the at least one end-effector, the one or more legs experiencing respective reaction forces from the surface based on the operation by the lower body control system, the intermediate body section experiencing at least one of a second intermediate body linear force or a second intermediate body moment based on the reaction forces, wherein the lower body control system is configured to operate the one or more legs so that the second intermediate body linear force balances the first intermediate linear force and the second intermediate body moment balances the first intermediate body moment
Claim 2 reads: “… wherein the upper body control system is configured to process the lower body section as a virtual link coupled to the intermediate body section.”
Claim 3 reads: “… wherein the upper body control system is configured to process the lower body section as a virtual link coupled to the intermediate body section.”
Claim 3 reads: “… wherein:  32Attorney Docket No: 265370-449867 the lower body control system is further configured to position the intermediate body section using a first set of degrees of freedom based on the operation of the leg; the upper body control system is further configured to position the intermediate body section using a second set of degrees of freedom based on the operation of the 5movable end-effector; and the upper body control system is constrained from positioning the intermediate body section using the first set of degrees of freedom.”
Claim 1 reads: “…wherein the lower body control system is further configured to position the intermediate body section according to a first set of degrees of freedom based on the operation of the one or more legs, and wherein the upper body control system is further configured to position the intermediate body section according to a second set of degrees of freedom based on the operation of the at least one end-effector, and the upper body control system is constrained from positioning the intermediate body section according to the first set of degrees of freedom.”
Claim 4 reads: “… wherein:  10positioning the intermediate body section using the first set of degrees of freedom translates the intermediate body section along a first axis and a second axis; and positioning the intermediate body section using the second set of degrees of freedom rotates the intermediate body section about three axes and translates the intermediate body section along a third axis.”
Claim 4 reads: “…wherein the first set of degrees of freedom for positioning the intermediate body section includes translation along a first axis and a second axis, and the second set of degrees of freedom for positioning the intermediate body section includes rotation about three axes and translation along a third axis.”
Claim 5 reads: “… wherein: the lower body section comprises two legs, and each leg includes a respective foot configured to contact the surface directly; for a given position of each foot, the lower body control system is configured to 20determine whether the second intermediate body linear force can balance the first body intermediate linear force and the second intermediate body moment can balance the first intermediate body moment; and in response to determining that the second intermediate body linear force cannot balance the first intermediate body linear force or the second intermediate body moment 25cannot balance the first intermediate body moment, the lower body control system is configured to reposition at least one of the feet on the surface.”
Claim 5 reads: “… wherein the lower body section consists of two legs, and each leg includes a foot configured to contact the surface directly, for a given position of the feet, the control system is configured to determine whether the second intermediate body linear force can balance the first intermediate linear force and the second intermediate body moment can balance the first intermediate body moment, and in response to determining that the second intermediate body linear force cannot balance the first intermediate linear force or the second intermediate body moment cannot balance the first intermediate body moment, the lower body control system is configured to reposition at least one of the feet on the surface.”
Claim 6 reads: “… wherein the lower body control system is configured to adjust the repositioning of the at least one of the feet according to a gait.”
Claim 6 reads: “… wherein the lower body control system is configured to adjust the repositioning of the at least one of the feet according to a gait.”
Claim 7 reads: “… wherein the lower body control system is configured to operate the leg in response to the operation of the movable end-effector while the leg is moving according to a gait.”
Claim 7 reads: “… wherein the lower body control system is configured to operate the one or more legs in response to the operation of the at least one end-effector while the one or more legs are moving according to a gait.”
Claim 8 reads: “A robot system comprising: a body comprising: an upper body section comprising a movable end-effector; a lower body section comprising a leg configured to contact a surface; and an intermediate body section coupling the upper body section and the 10lower body section; and a control system implemented with a processor, the control system comprising: an upper body control system configured to operate the upper body section, the intermediate body section experiencing at least one of a first intermediate body linear force or a first intermediate body moment based on the operation of the upper 15body section; and a lower body control system configured to operate the lower body section in response to the operation of the upper body section, the intermediate body section experiencing at least one of a second intermediate body linear force or a second intermediate body moment based on reaction forces from operation of the lower body 20section, wherein the lower body control system is configured to operate the lower body section so that the second intermediate body linear force balances the first intermediate body linear force and the second intermediate body moment balances the first intermediate body moment, and  25wherein the upper body control system is constrained from using a same set of degrees of freedom to position the intermediate body section that the lower body control system uses to position the intermediate body section.  
Claim 15 reads: “A robot system comprising: a body including: an upper body section including one or more movable end-effectors; a lower body section including one or more legs configured to contact a surface; and an intermediate body section coupling the upper body section and the lower body section; and a control system implemented with one or more processors, the control system including: an upper body control system configured to operate at least one of the end-effectors,…” “… and the intermediate body section experiencing at least one of a first intermediate body linear force or an first intermediate body moment based on the at least one end-effector force; and a lower body control system configured to operate the one or more legs based on the first intermediate body linear force or the first intermediate body moment, …” “… the intermediate body section experiencing at least one of a second intermediate body linear force or a second intermediate body moment based on the reaction forces, wherein the lower body control system is configured to operate the one or more legs so that the second intermediate body linear force balances the first intermediate linear force and the second intermediate body moment balances the first intermediate body moment, …” “…herein the lower body control system is further configured to position the intermediate body section according to a first set of degrees of freedom based on the operation of the one or more legs, the upper body control system is further configured to position the intermediate body section according to a second set of degrees of freedom based on the operation of the at least one end-effector, and the upper body control system is constrained from positioning the intermediate body section according to the first set of degrees of freedom.”
Claim 8 of the instant application discloses that the upper body control system operates the upper body and claim 15 of the patent discloses that the upper body control system operates at least one end-effector.  Since the end-effector is considered part of the upper body it would be obvious that operating the upper body includes operating the at least one end-effector.

Claim 8 of the instant application discloses that the intermediate body section experiences a force based on operation of the upper body and claim 15 of the patent discloses that the intermediate body section experiences a force based on operation of the at least one end effector.  Since the end-effector is considered part of the upper body it would be obvious that any force experienced by the at least one end-effector would also be experienced by the upper body.

Claim 8 of the instant application discloses that the lower body control system operates the lower body and claim 15 of the patent discloses at that the lower body control system operates the one or more legs.  Since the legs are considered part of the lower body it would be obvious that operating the lower body could include operating one of the legs.

Claim 8 of the instant application discloses that the lower body control system is configured to operate the lower body section in response to the operation of the upper body section and claim 15 of the patent discloses that the lower body control system is configured to operate the one or more legs based on the first intermediate body linear force or the first intermediate body moment.  Since the operation of the upper body results in the intermediate body experiencing a linear force and moment it would be obvious to operate the lower body section based on the first intermediate body linear force or the first intermediate body moment.
Claim 9 reads: “… wherein the upper body control system is configured 30to communicate, to the lower body control system, information relating to the first intermediate body linear force and the first intermediate body moment.”  
Claim 16 reads: “…wherein the upper body control system is configured to communicate, to the lower body control system, information relating to the first intermediate body linear force and the first intermediate body moment.”
Claim 10 reads: “… wherein the upper body control system is configured to process the lower body section as a virtual link coupled to the intermediate body section”
Claim 15 reads: “… wherein the upper body control system is configured to process the lower body section as a virtual link coupled to the intermediate body section, …”
Claim 12 reads: “… wherein: 15the lower body section comprises two legs, and each leg includes a respective foot configured to contact the surface directly; for a given position of each foot, the lower body control system is configured to determine whether the second intermediate body linear force can balance the first intermediate body linear force and the second intermediate body moment can balance the 20first intermediate body moment; and in response to determining that the second intermediate body linear force cannot balance the first intermediate body linear force or the second intermediate body moment cannot balance the first intermediate body moment, the lower body control system is configured to reposition at least one of the feet on the surface.”   
Claim 17 reads: “… wherein the lower body section consists of two legs, and each leg includes a foot configured to contact the surface directly, for a given position of the feet, the control system is configured to determine whether the second intermediate body linear force can balance the first intermediate linear force and the second intermediate body moment can balance the first intermediate body moment, and in response to determining that the second intermediate body linear force cannot balance the first intermediate linear force or the second intermediate body moment cannot balance the first intermediate body moment, the lower body control system is configured to reposition at least one of the feet on the surface.”
Claim 15 reads: “A method for controlling a robot system, the method comprising: operating, by an upper body control system of the robot system, a moveable end- effector of an upper body section of the robot system to cause the moveable end-effector 5to experience an end-effector force and an intermediate body section of the robot system to experience at least one of a first intermediate body linear force or a first intermediate body moment based on the end-effector force, the intermediate body section coupling the upper body section to a lower body section of the robot system, the lower body section comprising a leg configured to contact a surface;  
10communicating, from the upper body control system to a lower body control system of the robot system, information relating to the first intermediate body linear force and the first intermediate body moment; and in response to operating the moveable end-effector, 
operating, by the lower body control system, the leg to cause the leg to experience a respective reaction force from the 15surface and the intermediate body section to experience at least one of a second intermediate body linear force or a second intermediate body moment based on the respective reaction force, the operation of the leg balances the second intermediate body linear force and the first intermediate body linear force and balances the second intermediate body moment and the first intermediate body moment.”
Claim 8 reads: “A method for controlling a robot system, the robot system …” “… the method comprising: operating, with the upper body control system, at least one of the end-effectors, the at least one end-effector experiencing an end-effector force based on the operation by the upper body control system, and the intermediate body section experiencing at least one of a first intermediate body linear force or a first intermediate body moment based on the end-effector force; …” “…a lower body section including one or more legs configured to contact a surface; and an intermediate body section coupling the upper body section and the lower body section, …” 
Claim 9 reads: “… further comprising communicating, from the upper body control system to the lower body control system, information relating to the first intermediate body linear force and the first intermediate body moment.”
Claim 8 further reads: “… operating, with the lower body control system, the one or more legs in response to the operation of the at least one end-effector, the one or more legs experiencing respective reaction forces from the surface based on the operation by the lower body control system, the intermediate body section experiencing at least one of a second intermediate body linear force or a second intermediate body moment based on the reaction forces; wherein the lower body control system is configured to operate the one or more legs so that the second intermediate body linear force balances the first intermediate linear force and the second intermediate body moment balances the first intermediate body moment, …” 
Claim 16 reads: “… further comprising abstracting, by the upper body control system, the lower body section as a virtual link coupled to the intermediate body section.”
Claim 10 reads: “…further comprising abstracting, with the upper body control system, the lower body section as a virtual link coupled to the intermediate body section.”
Claim 17 reads: “…further comprising: positioning, by the lower body control system, the intermediate body section using a first set of degrees of freedom based on the operation of the leg; and positioning, by the upper body control system, the intermediate body section using a second set of degrees of freedom based on the operation of the moveable end- 30effector, the upper body control system constrained from using the first set of degrees of freedom to position the intermediate body section.”
Claim 8 reads: “…positioning, with the lower body control system, the intermediate body section according to a first set of degrees of freedom based on the operation of the one or more legs; and positioning, with the upper body control system, the intermediate body section according to a second set of degrees of freedom based on the operation of the at least one end-effector, …” “…and wherein the upper body control system is constrained from positioning the intermediate body section according to the first set of degrees of freedom.”
Claim 18 reads: “…wherein: positioning the intermediate body section using the first set of degrees of freedom translates the intermediate body section along a first axis and a second axis; and  5positioning the intermediate body section using the second set of degrees of freedom rotates the intermediate body section about three axes and translates the intermediate body section along a third axis.”
Claim 11 reads: “…wherein the first set of degrees of freedom for positioning the intermediate body section includes translation along a first axis and a second axis, and the second set of degrees of freedom for positioning the intermediate body section includes rotation about three axes and translation along a third axis.”
Claim 19 reads: “…wherein the lower body section comprises two legs and 10each leg includes a corresponding foot configured to contact the surface directly, and the method further comprises: for a given position of each foot, determining, by the lower body control system, whether the second intermediate body linear force can balance the first intermediate body linear force and the second intermediate body moment can balance the first intermediate 15body moment; and in response to determining that the second intermediate body linear force cannot balance the first intermediate body linear force or the second intermediate body moment cannot balance the first intermediate body moment, repositioning, by the lower body control system, at least one of the feet on the surface.”  
Claim 12 reads: “…wherein the lower body section consists of two legs and each leg includes a foot configured to contact the surface directly, and the method further comprises: for a given position of the feet, determining, with the control system, whether the second intermediate body linear force can balance the first intermediate linear force and the second intermediate body moment can balance the first intermediate body moment; and in response to determining that the second intermediate body linear force cannot balance the first intermediate linear force or the second intermediate body moment cannot balance the first intermediate body moment, repositioning, with the lower body control system, at least one of the feet on the surface.”
Claim 20 reads: “…further comprising adjusting, by the lower body control system, the repositioning of the at least one of the feet on the surface according to a gait.”
Claim 13 reads: “…further comprising adjusting, with the lower body control system, the repositioning of the at least one of the feet on the surface according to a gait.”
Claim 21 reads: “…further comprising moving the leg according to a gait, 25wherein operating the leg in response to the operation of the moveable end-effector occurs during the gait.” 
Claim 14 reads: “…further comprising moving the one or more legs according to a gait, wherein operating the one or more legs in response to the operation of the at least one end-effector occurs during the gait.”



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-7, 15-16, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasegawa (US Pub. No. 20090312867).
Regarding Claim 1:
Hasegawa teaches:
A robot system comprising: (Fig. 1 shows a bipedal mobile robot 1 coupled with a control unit 60)
a body comprising:  5(Fig. 1 shows body 3)
an upper body section comprising a movable end-effector; (Fig. 1 shows a pair of arms 5 with multiple joints 32R(L), 36R(L), 42R(L), etc.; see also [0037])
a lower body section comprising a leg configured to contact a surface; and (Fig. 1 shows two legs 2 with multiple joints and feet 22R(L) for walking on a surface; see also [0034] and [0035])
an intermediate body section coupling the upper body section and the lower body section; and (Fig. 1 shows waist joints 10R(L), 12R(L), and 14R(L) connecting the legs and upper body of the robot)
a control system implemented with a processor, the control system comprising:  10([0041], discloses a control unit with a microcomputer; see also Fig. 3)
an upper body control system configured to operate the movable end- effector (Fig. 3 arm controller 106; [0259], discloses arm controller is capable of operating the arms), the movable end-effector experiencing an end-effector force based on the operation by the upper body control system ([0049], discloses the ability to sense a force from operation of the upper body as an object reaction force), and the intermediate body section experiencing at least one of a first intermediate body linear force or a first intermediate body moment based on the end-effector force; and  15([0258], discloses that the upper body experiences a reaction force resulting from the arms contacting an object and identifying a required floor reaction force to compensate; [0053], discloses that the floor reaction force balances out the forces due to gravity, motion and contact with an object to a resultant force of zero and satisfying a dynamic balance condition)
a lower body control system configured to: (Fig. 3 shows a leg main controller)
receive, from the upper body control system, information relating to the first intermediate body linear force and the first intermediate body moment; and ([0258], discloses the leg main controller receiving an object reaction force in order to determine the required amount of floor reaction force to balance the robot)
operate the leg in response to the operation of the movable end- effector, the leg experiencing a respective reaction force from the surface based on the 20operation by the lower body control system, ([0258], discloses generating a floor reaction force based on an object reaction force experienced by the upper body) and the intermediate body section experiencing at least one of a second intermediate body linear force or a second intermediate body moment based on the respective reaction force, ([0258], discloses that the lower body experiences a reaction force resulting from the feet contacting a surface and producing a required floor reaction force to compensate for the forces the robot experiences from contacting an object with the upper body; [0053], discloses that the floor reaction force balances out the forces due to gravity, motion and contact with an object to a resultant force of zero and satisfying a dynamic balance condition)
wherein the lower body control system is configured to operate the leg so that the second intermediate body linear force balances the first intermediate body linear force 25and the second intermediate body moment balances the first intermediate body moment. ([0258], discloses the leg main controller receiving an object reaction force and moment in order to determine the required amount of floor reaction force and moment required to balance the robot)

Regarding Claim 2:
Hasegawa teaches the limitations of Claim 1.  Hasegawa further teaches:
wherein the upper body control system is configured to process the lower body section as a virtual link coupled to the intermediate body section.  ([0101], discloses that determining the desired position of the body is done by using a simplified model of the lower part of the robot)

Regarding Claim 5:
Hasegawa teaches the limitations of Claim 1.  Hasegawa further teaches:
wherein: the lower body section comprises two legs, and each leg includes a respective foot configured to contact the surface directly; (Fig. 1 shows two legs with feet attached to both; see also [0034] and [0038])
for a given position of each foot, the lower body control system is configured to 20determine whether the second intermediate body linear force can balance the first body intermediate linear force and the second intermediate body moment can balance the first intermediate body moment; and ([0258], discloses calculating the required floor reaction force to compensate the object reaction force and balance the robot)
in response to determining that the second intermediate body linear force cannot balance the first intermediate body linear force or the second intermediate body moment 25cannot balance the first intermediate body moment, the lower body control system is configured to reposition at least one of the feet on the surface. ([0258], discloses repositioning the foot and posture so that the actual foot reaction force and moment compensate for the object reaction force and moment)

Regarding Claim 6:
Hasegawa teaches the limitations of Claim 5.  Hasegawa further teaches:
wherein the lower body control system is configured to adjust the repositioning of the at least one of the feet according to a gait. ([0271], discloses adjusting the movement of the robot on a two-step basis according to a desired gait)

Regarding claim 7:
Hasegawa teaches the limitations of Claim 1.  Hasegawa further teaches:
wherein the lower body control system is configured to operate the leg in response to the operation of the movable end-effector while the leg is moving according to a gait. ([0271], discloses correcting the movement of the legs based on the reaction force from the object which results from manipulating the arms to engage the object) 

Regarding Claim 15:
Hasegawa teaches:
A method for controlling a robot system, the method comprising: ([0044], discloses controlling a robot)10
communicating, from the upper body control system to a lower body control system of the robot system, information relating to the first intermediate body linear force and the first intermediate body moment; and ([0258], discloses the leg main controller receiving an object reaction force in order to determine the required amount of floor reaction force to balance the robot)
operating, by an upper body control system of the robot system, a moveable end- effector of an upper body section of the robot system (Fig. 3 arm controller 106; [0259], discloses arm controller is capable of operating the arms) to cause the moveable end-effector 5to experience an end-effector force ([0049], discloses the ability to sense a force from operation of the upper body as an object reaction force) and an intermediate body section of the robot system to experience at least one of a first intermediate body linear force or a first intermediate body moment based on the end-effector force, ([0258], discloses that the upper body experiences a reaction force resulting from the arms contacting an object and identifying a required floor reaction force to compensate; [0053], discloses that the floor reaction force balances out the forces due to gravity, motion and contact with an object to a resultant force of zero and satisfying a dynamic balance condition) the intermediate body section coupling the upper body section to a lower body section of the robot system, (Fig. 1 shows waist joints 10R(L), 12R(L), and 14R(L) connecting the legs and upper body of the robot) the lower body section comprising a leg configured to contact a surface; (Fig. 1 shows two legs 2 with multiple joints and feet 22R(L) for walking on a surface; see also [0034] and [0035])
in response to operating the moveable end-effector, operating, by the lower body control system, the leg to cause the leg to experience a respective reaction force from the 15surface ([0258], discloses generating a floor reaction force based on an object reaction force experienced by the upper body) and the intermediate body section to experience at least one of a second intermediate body linear force or a second intermediate body moment based on the respective reaction force, ([0258], discloses that the lower body experiences a reaction force resulting from the feet contacting a surface and producing a required floor reaction force to compensate for the forces the robot experiences from contacting an object with the upper body; [0053], discloses that the floor reaction force balances out the forces due to gravity, motion and contact with an object to a resultant force of zero and satisfying a dynamic balance condition) the operation of the leg balances the second intermediate body linear force and the first intermediate body linear force and balances the second intermediate body moment and the first intermediate body moment. ([0258], discloses the leg main controller receiving an object reaction force and moment in order to determine the required amount of floor reaction force and moment required to balance the robot)

Regarding Claim 16:
Hasegawa teaches the limitations of Claim 15.  Hasegawa further teaches:
further comprising abstracting, by the upper body control system, the lower body section as a virtual link coupled to the intermediate body section. ([0101], discloses that determining the desired position of the body is done by using a simplified model of the lower part of the robot)

Regarding Claim 19:
Hasegawa teaches the limitations of Claim 15.  Hasegawa further teaches:
wherein the lower body section comprises two legs and 10each leg includes a corresponding foot configured to contact the surface directly, and the method further comprises: (Fig. 1 shows two legs with feet attached to both; see also [0034] and [0038])
for a given position of each foot, determining, by the lower body control system, whether the second intermediate body linear force can balance the first intermediate body linear force and the second intermediate body moment can balance the first intermediate 15body moment; and ([0258], discloses calculating the required floor reaction force to compensate the object reaction force and balance the robot)
in response to determining that the second intermediate body linear force cannot balance the first intermediate body linear force or the second intermediate body moment cannot balance the first intermediate body moment, repositioning, by the lower body control system, at least one of the feet on the surface. ([0258], discloses repositioning the foot and posture so that the actual foot reaction force and moment compensate for the object reaction force and moment)

Regarding Claim 20:
Hasegawa teaches the limitations of Claim 19.  Hasegawa further teaches:
further comprising adjusting, by the lower body control system, the repositioning of the at least one of the feet on the surface according to a gait. ([0271], discloses adjusting the movement of the robot on a two-step basis according to a desired gait)

Regarding Claim 21:
Hasegawa teaches the limitations of Claim 15.  Hasegawa further teaches:
further comprising moving the leg according to a gait, 25wherein operating the leg in response to the operation of the moveable end-effector occurs during the gait. ([0271], discloses correcting the movement of the legs based on the reaction force from the object which results from manipulating the arms to engage the object)
 
Allowable Subject Matter
Claims 11 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 22-28 are allowed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.  Lim (US Pub. No. 20110040407) discloses balancing a bipedal robot using the feet when the upper body picks up and moves an object.  Kim (US Pub No. 20090299523) discloses a bipedal robot that performs energy efficient walking.  Kamioka (US Pub. No. 20170036346) discloses a bipedal robot system that generates a desired ZMP trajectory for walking. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John F Hobbs III whose telephone number is (571)272-5763.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN F HOBBS III/Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664